                                        Case 3:20-cv-09148-WHA Document 71 Filed 08/23/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   PEOPLE.AI, INC.,
                                  11                  Plaintiff,                              No. C 20-09148 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   SETSAIL TECHNOLOGIES, INC.,                            ORDER GRANTING MOTION FOR
                                                                                              LEAVE TO FILE SECOND
                                  14                  Defendant.                              AMENDED COMPLAINT
                                  15

                                  16

                                  17         Patent owner People.ai, Inc., moves for leave to file its second amended complaint

                                  18   against alleged infringer SetSail Technologies, Inc. This motion is appropriate for disposition

                                  19   on the papers, and the upcoming hearing is accordingly VACATED. Rule 15 dictates that leave

                                  20   to amend shall be freely given when justice so requires. While not automatic, our court of

                                  21   appeals has stated that the district courts should permit amendment with “extreme liberality.”

                                  22   Jackson v. Bank of Hawai’i, 902 F.2d 1385, 1387 (9th Cir.1990) (citations omitted).

                                  23         Considering the parties’ briefing and the lenient standard of Rule 15, People.ai’s motion

                                  24   is GRANTED. This order notes, however, that it in no way blesses the reasons given by

                                  25   People.ai for their inability to better frame their infringement allegations. In light of the

                                  26   posture of this litigation, the parties shall proceed immediately to the patent showdown

                                  27   procedure that the dismissal of the first amended complaint interrupted. Pursuant to Rule 16

                                  28   and Civil Local Rule 16-10:
                                        Case 3:20-cv-09148-WHA Document 71 Filed 08/23/21 Page 2 of 3




                                   1   1.   By SEPTEMBER 13, 2021, patent owner and alleged infringer shall each select and

                                   2        exchange one asserted claim — presumably the strongest case for infringement and

                                   3        strongest case for noninfringement or invalidity, respectively. If patent owner wishes to

                                   4        withdraw any claim, it must do so by SEPTEMBER 6. Otherwise, the alleged infringer is

                                   5        free to select any asserted claim and it cannot be withdrawn thereafter.

                                   6   2.   The parties shall file cross motions for summary judgment on the two claims (one for

                                   7        each party) selected for the patent showdown. The parties are limited to ONE MOTION

                                   8        EACH REGARDLESS OF THE NUMBER OF ISSUES RAISED, e.g. standing, invalidity,

                                   9        noninfringement, etc. Opening briefs are limited to 25 PAGES of briefing and 120 PAGES

                                  10        of declarations and exhibits (not counting the patent itself). The opposition must be

                                  11        limited to 25 PAGES of briefing and 120 PAGES of declarations and exhibits. The reply

                                  12        must be limited to 15 PAGES of briefing and 20 PAGES of declarations and exhibits. In the
Northern District of California
 United States District Court




                                  13        case of voluminous documents and transcripts attached as exhibits, counsel may append

                                  14        only the pages of the document necessary to support the assertions in the briefing and

                                  15        provide reasonable context, along with cover pages sufficient to identify the documents.

                                  16        Any judicially noticed material will count as an exhibit, but counsel may rely on exhibits

                                  17        and declarations already filed on the same motion by the other side without counting

                                  18        them against counsel’s limit. All briefing and declarations must be double-spaced with

                                  19        twelve-point font with only occasional single-spaced quotes and footnotes.

                                  20   3.   For many years, the Court conducted a claim construction hearing about mid-way

                                  21        through the fact-discovery period. While this timing gave some guidance to counsel and

                                  22        experts, it had the distinct disadvantage of requiring abstract rulings without the benefit

                                  23        of a more complete record, thus increasing the risk of a claim construction error and a re-

                                  24        trial (and, for that matter, subsequent second appeal). Instead of a stand-alone claim

                                  25        construction hearing, claims will be construed as-needed along with the parties’ motions

                                  26        for summary judgment or at trial. Any proposed claim constructions shall be included in

                                  27        the parties’ summary judgment briefs — no separate briefs will be accepted. In this way,

                                  28
                                                                                       2
                                        Case 3:20-cv-09148-WHA Document 71 Filed 08/23/21 Page 3 of 3




                                   1        the Court will better understand the as-applied meaning of terms advanced by counsel as

                                   2        claim constructions.

                                   3   4.   The parties’ opening briefs are due NOVEMBER 18, 2021.

                                   4   5.   The parties’ opposition briefs are due DECEMBER 13, 2021.

                                   5   6.   The parties’ reply briefs are due DECEMBER 20, 2021.

                                   6   7.   The motions will tentatively be heard on JANUARY 13, 2022 AT 8:00 A.M.

                                   7   8.   The above described “patent showdown” applies only to claims for direct infringement

                                   8        for the specific showdown claims. The remainder of the patents and claims asserted by

                                   9        plaintiff remain part of the case and the parties shall proceed per the Civil Local Rules

                                  10        and the Patent Local Rules, meaning that both sides must continue to provide all

                                  11        disclosures under the Patent Local Rules despite the parties’ showdown on the two

                                  12        claims. To repeat: the pendency of the showdown does not suspend discovery and
Northern District of California
 United States District Court




                                  13        disclosure obligations for the remainder of the claims for relief.

                                  14   9.   If summary judgment fails to resolve the parties’ dispute over the claim(s) asserted in the

                                  15        showdown, counsel should be prepared for a prompt trial on the remaining issues.

                                  16        IT IS SO ORDERED.

                                  17

                                  18   Dated: August 23, 2021

                                  19

                                  20
                                                                                              WILLIAM ALSUP
                                  21                                                          UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
